DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12, 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Marathe et al. (US 20130086348 A1), in view of Grabill et al. (US 20210149867 A1).  
Regarding Claim 1, Marathe teaches
A computing system comprising: one or more processors; and a primary memory with one or more non-transitory computer-readable media having an in-memory database (IMDB) and storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: (Marathe
[0064] Computer system 600 may include one or more processors 660, each of which may include multiple cores, any of which may be single or multi-threaded. [0065] The one or more processors 660, the storage device(s) 650, and the system memory 610 may be coupled to the system interconnect 640. One or more of the system memories 610 may contain program instructions 620. [0049] The static analyzer may report the cluster information using a database, which may take different forms, such as an in-memory database or intermediate data structure.)
obtaining an expression in a source code in a high-level programming language, the expression containing an operand of an IMDB transaction datatype ("transaction-typed operand"); (Marathe [0025] The term transactional program refers to a computer program that includes critical sections designated as transactions. In various embodiments, source code 110 may be specified in various high-level programming languages, such as Java.TM., C, C++, etc. [0026] According to the illustrated embodiment, compiler 120 may compile source code 110 into an optimized executable version [0035] Compiler 200 further includes a semantic analyzer 240, which may be configured to add semantic information to parse tree 232 to create an annotated internal representation of the program, such as intermediate representation 244. In some embodiments, semantic analyzer 240 may also build and/or maintain a symbol table, such as symbol table 242, which maps various symbols in the source code to associated information, such as the location, scope, and/or type.)
determining that the expression contains the transaction-typed operand; and in-response to the determining, generating processor-executable instructions, that when executed by the one or more processors of the computing system, cause the one or more processors to perform a database transaction (Marathe [0003] Transactional memory is a concurrent programming paradigm that allows programmers to designate sections of code that must each be executed as a single atomic transaction. [0004] Transactional Locking (TL) is a software-based, transactional memory (STM) technique that ensures the atomicity of transactions using locks. In traditional TL systems, each memory area is mapped by the STM to a single lock that manages concurrency and coordinates access to the associated data areas. Each memory area mapped to a lock may correspond to a respective memory object (i.e., object-based systems) or to other arbitrary stripes of memory (i.e., in stripe-based systems).[0005] STM transparently obtains and releases the locks associated with each memory area that the transaction accesses. In systems that use different types of locks (e.g., mutually exclusive, read/write locks, etc.))
Marathe ([0049]) teaches an in-memory database, but Marathe does not explicitly teach perform a database transaction directly on the IMDB of the primary memory of the computing system.
	However, Grabill teaches directly on the IMDB of the primary memory of the computing system. (Grabill [0048] In implementing the database 106, as an example approach, the computer system 600 may use an in-memory database with persistence, which may store and access data objects from the primary memory 608 of the computer system 600 with a transaction log for persistence being stored in secondary memory 610. Such a database can be used for storing and accessing the constituent data objects and parent/child data tables of the database, where transaction data is used to create row locks, and update child and parent record fields.)
Marathe and Grabill are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Marathe and Grabill before him or her to modify the Marathe’s system with Grabill’s teaching. The motivation for doing so would be to (Grabill [0048]) use an in-memory database with persistence. Such a database can be used for storing and accessing the constituent data objects and parent/child data tables of the database, where transaction data is used to create row locks, and update child and parent record fields.
Regarding Claim 2, Marathe and Grabill teach
The computing system of claim 1, wherein the processor-executable instructions, that when executed by one or more processors of a computing system, cause the one or more processors to perform operations comprising: compiling the source code in the high-level programming language into the processor-executable instructions; (Marathe [0025] The term transactional program refers to a computer program that includes critical sections designated as transactions. In various embodiments, source code 110 may be specified in various high-level programming languages, such as Java.TM., C, C++, etc. [0026] According to the illustrated embodiment, compiler 120 may compile source code 110 into an optimized executable version.) and storing the processor-executable instructions. (Marathe [0066] Program instructions 620 may include program instructions executable to implement an operating system 622, a software transactional memory system 624, a managed runtime 626, a lock clustering compiler 627, program source code 628, and compiled code 629. )
Regarding Claim 3, Marathe and Grabill teach
The computing system of claim 1, wherein the processor-executable instructions, that when executed by one or more processors of a computing system, cause the one or more processors to perform operations comprising: attaining a value from the transaction-typed operand; retrieving data from a record of the IMDB on the primary memory of the computer system, the value indicating a location of the record of the IMDB; (Marathe [0005] STM transparently obtains and releases the locks associated with each memory area that the transaction accesses. In systems that use different types of locks (e.g., mutually exclusive, read/write locks, etc.) [0035] In some embodiments, semantic analyzer 240 may also build and/or maintain a symbol table, such as symbol table 242, which maps various symbols in the source code to associated information, such as the location, scope, and/or type.) and evaluating the expression using the data retrieved from the record in the IMDB. (Marathe [0035] Compiler 200 further includes a semantic analyzer 240)
Regarding Claim 4, Marathe and Grabill teach
The computing system of claim 1, wherein the processor-executable instructions, that when executed by one or more processors of a computing system, cause the one or more processors to perform operations comprising: finding a value by evaluating the expression; and writing into a record of the IMDB on the primary memory of the computer system, the value indicating a location of the record of the IMDB. (Marathe [0035] In some embodiments, semantic analyzer 240 may also build and/or maintain a symbol table, such as symbol table 242, which maps various symbols in the source code to associated information, such as the location, scope, and/or type. [0040] According to the illustrated embodiment, each of memory areas 300 is mapped to a respective lock record 320. [0041] Each lock record 320 may be associated with a unique STM lock 330. This may be done, as in FIG. 3, using pointers. For example, in FIG. 3, each lock record 320 includes a respective pointer 322 to a respective one of locks 330. Each pointer 322 may contain a respective memory address)
Regarding Claim 5, Marathe and Grabill teach
The computing system of claim 1, wherein the database transaction incorporates software transactional memory (STM) concurrency control for controlling access to the primary memory. (Marathe [0004] Transactional Locking (TL) is a software-based, transactional memory (STM) technique that ensures the atomicity of transactions using locks. In traditional TL systems, each memory area is mapped by the STM to a single lock that manages concurrency and coordinates access to the associated data areas. Each memory area mapped to a lock may correspond to a respective memory object (i.e., object-based systems) or to other arbitrary stripes of memory (i.e., in stripe-based systems).)
Regarding Claim 7, Marathe and Grabill teach
The computing system of claim 1, wherein the database transaction on the IMDB includes processor-executable instructions, that when executed by one or more processors of a computing system, cause the one or more processors to perform operations comprising: obtaining a first address location of a first database record of the IMDB; storing the first address location of the first database record as a parent of a database object; obtaining a second address location from the first database record, the second address location being a location of a second database record of the IMDB; and storing the second address location of the second database record as a child of the database object. 
(Marathe [0023] The compiler may be configured to determine clusters of memory areas that are often accessed together within one or more transactions, such as by static locality analysis of the code or by receiving dynamic feedback from the runtime system. In response to determining a cluster, the compiler may compile program code to include instrumentation code that maps the memory areas in a given cluster to the same STM lock (cluster lock). For example, in different scenarios, the instrumentation code may be inserted at the point where an object is instantiated or accessed.)
(Grabill [0048] In implementing the database 106, as an example approach, the computer system 600 may use an in-memory database with persistence, which may store and access data objects from the primary memory 608 of the computer system 600 with a transaction log for persistence being stored in secondary memory 610. Such a database can be used for storing and accessing the constituent data objects and parent/child data tables of the database, where transaction data is used to create row locks, and update child and parent record fields.)
Marathe and Grabill are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Marathe and Grabill before him or her to modify the Marathe’s system with Grabill’s teaching. The motivation for doing so would be to (Grabill [0048]) use an in-memory database with persistence. Such a database can be used for storing and accessing the constituent data objects and parent/child data tables of the database, where transaction data is used to create row locks, and update child and parent record fields
Regarding Claim 8, Marathe teaches
A method comprising: obtaining an expression in source code in a high-level programming language, the expression containing an operand of an in-memory database (IMDB) transaction datatype ("transaction-typed operand"); (Marathe [0025] The term transactional program refers to a computer program that includes critical sections designated as transactions. In various embodiments, source code 110 may be specified in various high-level programming languages, such as Java.TM., C, C++, etc. [0026] According to the illustrated embodiment, compiler 120 may compile source code 110 into an optimized executable version [0035] Compiler 200 further includes a semantic analyzer 240, which may be configured to add semantic information to parse tree 232 to create an annotated internal representation of the program, such as intermediate representation 244. In some embodiments, semantic analyzer 240 may also build and/or maintain a symbol table, such as symbol table 242, which maps various symbols in the source code to associated information, such as the location, scope, and/or type.)
determining that the expression contains the transaction-typed operand; and in-response to the determining, generating processor-executable instructions, that when executed by one or more processors of a computing system, cause the one or more processors to perform a database transaction (Marathe [0003] Transactional memory is a concurrent programming paradigm that allows programmers to designate sections of code that must each be executed as a single atomic transaction. [0004] Transactional Locking (TL) is a software-based, transactional memory (STM) technique that ensures the atomicity of transactions using locks. In traditional TL systems, each memory area is mapped by the STM to a single lock that manages concurrency and coordinates access to the associated data areas. Each memory area mapped to a lock may correspond to a respective memory object (i.e., object-based systems) or to other arbitrary stripes of memory (i.e., in stripe-based systems).[0005] STM transparently obtains and releases the locks associated with each memory area that the transaction accesses. In systems that use different types of locks (e.g., mutually exclusive, read/write locks, etc.))
Marathe ([0049]) teaches an in-memory database, but Marathe does not explicitly teach perform a database transaction on an IMDB on a primary memory of the computing system.
	However, Grabill teaches on an IMDB on a primary memory of the computing system. (Grabill [0048] In implementing the database 106, as an example approach, the computer system 600 may use an in-memory database with persistence, which may store and access data objects from the primary memory 608 of the computer system 600 with a transaction log for persistence being stored in secondary memory 610. Such a database can be used for storing and accessing the constituent data objects and parent/child data tables of the database, where transaction data is used to create row locks, and update child and parent record fields.)
Marathe and Grabill are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Marathe and Grabill before him or her to modify the Marathe’s system with Grabill’s teaching. The motivation for doing so would be to (Grabill [0048]) use an in-memory database with persistence. Such a database can be used for storing and accessing the constituent data objects and parent/child data tables of the database, where transaction data is used to create row locks, and update child and parent record fields. 
Regarding Claim 9, Marathe and Grabill teach
The method of claim 8 further comprising: compiling the source code in the high-level programming language into the processor-executable instructions; (Marathe [0025] The term transactional program refers to a computer program that includes critical sections designated as transactions. In various embodiments, source code 110 may be specified in various high-level programming languages, such as Java.TM., C, C++, etc. [0026] According to the illustrated embodiment, compiler 120 may compile source code 110 into an optimized executable version.) and storing the processor-executable instructions. (Marathe [0066] Program instructions 620 may include program instructions executable to implement an operating system 622, a software transactional memory system 624, a managed runtime 626, a lock clustering compiler 627, program source code 628, and compiled code 629. )
Regarding Claim 10, Marathe and Grabill teach
The method of claim 8, wherein the processor-executable instructions, that when executed by one or more processors of a computing system, cause the one or more processors to perform operations comprising: attaining a value from the transaction-typed operand; retrieving data from a record of the IMDB on the primary memory of the computer system, the value indicating a location of the record of the IMDB; (Marathe [0005] STM transparently obtains and releases the locks associated with each memory area that the transaction accesses. In systems that use different types of locks (e.g., mutually exclusive, read/write locks, etc.) [0035] In some embodiments, semantic analyzer 240 may also build and/or maintain a symbol table, such as symbol table 242, which maps various symbols in the source code to associated information, such as the location, scope, and/or type.) and evaluating the expression using the data retrieved from the record in the IMDB. (Marathe [0035] Compiler 200 further includes a semantic analyzer 240)
Regarding Claim 11, Marathe and Grabill teach
The method of claim 8, wherein the processor-executable instructions, that when executed by one or more processors of a computing system, cause the one or more processors to perform operations comprising: finding a value by evaluating the expression; and writing into a record of the IMDB on the primary memory of the computer system, the value indicating a location of the record of the IMDB. (Marathe [0035] In some embodiments, semantic analyzer 240 may also build and/or maintain a symbol table, such as symbol table 242, which maps various symbols in the source code to associated information, such as the location, scope, and/or type. [0040] According to the illustrated embodiment, each of memory areas 300 is mapped to a respective lock record 320. [0041] Each lock record 320 may be associated with a unique STM lock 330. This may be done, as in FIG. 3, using pointers. For example, in FIG. 3, each lock record 320 includes a respective pointer 322 to a respective one of locks 330. Each pointer 322 may contain a respective memory address)
 Regarding Claim 12, Marathe and Grabill teach
The method of claim 8, wherein the database transaction incorporates software transactional memory (STM) concurrency control for controlling access to the primary memory. (Marathe [0004] Transactional Locking (TL) is a software-based, transactional memory (STM) technique that ensures the atomicity of transactions using locks. In traditional TL systems, each memory area is mapped by the STM to a single lock that manages concurrency and coordinates access to the associated data areas. Each memory area mapped to a lock may correspond to a respective memory object (i.e., object-based systems) or to other arbitrary stripes of memory (i.e., in stripe-based systems).)
Regarding Claim 14, Marathe and Grabill teach
One or more non-transitory computer-readable media storing processor-executable program of claim 8. (Grabill [0046] In some embodiments, a tangible, non-transitory apparatus or article of manufacture comprising a tangible, non-transitory computer useable or readable medium having control logic (software) stored thereon may also be referred to herein as a computer program product or program storage device.)
Marathe and Grabill are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Marathe and Grabill before him or her to modify the Marathe’s system with Grabill’s teaching. The motivation for doing so would be to have (Grabill [0046, 0048]) non-transitory computer useable or readable medium having control logic (software) stored and use an in-memory database with persistence. 
Regarding Claim 15, Marathe and Grabill teach
The method of claim 8, wherein the database transaction on the IMDB includes processor-executable instructions, that when executed by the one or more processors of a computing system, cause the one or more processors to perform operations comprising: obtaining a first address location of a first database record of the IMDB; storing the first address location of the first database record as a parent of a database object; obtaining a second address location from the first database record, the second address location being a location of a second database record of the IMDB; and storing the second address location of the second database record as a child of the database object. (Marathe [0023] The compiler may be configured to determine clusters of memory areas that are often accessed together within one or more transactions, such as by static locality analysis of the code or by receiving dynamic feedback from the runtime system. In response to determining a cluster, the compiler may compile program code to include instrumentation code that maps the memory areas in a given cluster to the same STM lock (cluster lock). For example, in different scenarios, the instrumentation code may be inserted at the point where an object is instantiated or accessed.)
(Grabill [0048] In implementing the database 106, as an example approach, the computer system 600 may use an in-memory database with persistence, which may store and access data objects from the primary memory 608 of the computer system 600 with a transaction log for persistence being stored in secondary memory 610. Such a database can be used for storing and accessing the constituent data objects and parent/child data tables of the database, where transaction data is used to create row locks, and update child and parent record fields.)
Marathe and Grabill are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Marathe and Grabill before him or her to modify the Marathe’s system with Grabill’s teaching. The motivation for doing so would be to (Grabill [0048]) use an in-memory database with persistence. Such a database can be used for storing and accessing the constituent data objects and parent/child data tables of the database, where transaction data is used to create row locks, and update child and parent record fields.
Claim(s) 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marathe et al. (US 20130086348 A1), in view of Grabill et al. (US 20210149867 A1), further in view of Levandoski et al. (US 10067960  B2).  
Regarding Claim 6, Marathe and Grabill teach
The computing system of claim 1, wherein the database transaction performed by the one or more processors of the computing system when executing processor-executable instructions is atomic, (Marathe [0008] A lock-clustering compiler is configured to compile program code for a software transactional memory system. The compiler determines that a group of data structures are accessed together within one or more atomic memory transactions defined in the program code.)
	Marathe-Grabill does not explicitly teach consistent, isolated, and durable.  
	However, Levandoski teaches consistent, isolated, and durable (Levandoski Col. 6, lines 36-46: For example, transactions may be characterized as ACID: Atomic (meaning all or nothing), Consistent (if a user writes his program correctly for his application when executed all by itself, then it will work correctly inside a transaction where there may be concurrent activity going on in the system outside of the transaction), Isolated (changes that the transaction makes cannot be seen until the transaction is finished (committed) or which disappear if the transaction is aborted) and Durable (i.e., even if the system crashes at an inopportune time, the results of a committed transaction are guaranteed to persist).)
Marathe, Grabill and Levandoski are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Marathe, Grabill and Levandoski before him or her to modify the Marathe-Grabill’s system with Levandoski’s teaching. The motivation for doing so would be to have (Levandoski Col. 6, lines 36-46) transactions characterized as ACID: Atomic, Consistent, Isolated and Durable.
Regarding Claim 13, Marathe and Grabill teach
The method of claim 8, wherein the database transaction performed by the one or more processors of the computing system when executing processor- executable instructions is atomic, (Marathe [0008] A lock-clustering compiler is configured to compile program code for a software transactional memory system. The compiler determines that a group of data structures are accessed together within one or more atomic memory transactions defined in the program code.)
	Marathe-Grabill does not explicitly teach consistent, isolated, and durable.  
	However, Levandoski teaches consistent, isolated, and durable (Levandoski Col. 6, lines 36-46: For example, transactions may be characterized as ACID: Atomic (meaning all or nothing), Consistent (if a user writes his program correctly for his application when executed all by itself, then it will work correctly inside a transaction where there may be concurrent activity going on in the system outside of the transaction), Isolated (changes that the transaction makes cannot be seen until the transaction is finished (committed) or which disappear if the transaction is aborted) and Durable (i.e., even if the system crashes at an inopportune time, the results of a committed transaction are guaranteed to persist).)
Marathe, Grabill and Levandoski are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Marathe, Grabill and Levandoski before him or her to modify the Marathe-Grabill’s system with Levandoski’s teaching. The motivation for doing so would be to have (Levandoski Col. 6, lines 36-46) transactions characterized as ACID: Atomic, Consistent, Isolated and Durable.
Claim(s) 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Marathe et al. (US 20130086348 A1), in view of Grabill et al. (US 20210149867 A1), further in view of Zwilling et al. (US 20120109895 A1).  
Regarding Claim 16, Marathe teaches
during the transacting: obtaining a first address location of a first database record of the IMDB; obtaining a second address location from the first database record, the second address location being a location of a second database record of the IMDB; (Marathe [0023] The compiler may be configured to determine clusters of memory areas that are often accessed together within one or more transactions, such as by static locality analysis of the code or by receiving dynamic feedback from the runtime system. In response to determining a cluster, the compiler may compile program code to include instrumentation code that maps the memory areas in a given cluster to the same STM lock (cluster lock). For example, in different scenarios, the instrumentation code may be inserted at the point where an object is instantiated or accessed.)
Marathe ([0049]) teaches an in-memory database, but Marathe does not explicitly teach
One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: transacting on an in-memory database (IMDB) on a primary memory of a computer system; storing the first address location of the first database record as a parent of a database object; storing the second address location of the second database record as a child of the database object;
However, Grabill teaches One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: transacting on an in-memory database (IMDB) on a primary memory of a computer system; (Grabill [0046] In some embodiments, a tangible, non-transitory apparatus or article of manufacture comprising a tangible, non-transitory computer useable or readable medium having control logic (software) stored thereon may also be referred to herein as a computer program product or program storage device. 
storing the first address location of the first database record as a parent of a database object; storing the second address location of the second database record as a child of the database object;
(Grabill [0048] In implementing the database 106, as an example approach, the computer system 600 may use an in-memory database with persistence, which may store and access data objects from the primary memory 608 of the computer system 600 with a transaction log for persistence being stored in secondary memory 610. Such a database can be used for storing and accessing the constituent data objects and parent/child data tables of the database, where transaction data is used to create row locks, and update child and parent record fields.)
Marathe and Grabill are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Marathe and Grabill before him or her to modify the Marathe’s system with Grabill’s teaching. The motivation for doing so would be to have (Grabill [0046, 0048]) non-transitory computer useable or readable medium having control logic (software) stored and use an in-memory database for storing and accessing data objects and transaction data used to update child and parent record. 
Marathe-Grabill does not teach and externalizing state of the IMDB based on the parent and child of the database object.  
However, Zwilling teaches externalizing state of the IMDB based on the parent and child of the database object. (Zwilling [0074] logical commit 410 is responsible for applying in-memory changes to a recovering system. [0083] Still another scenario involving two phase commit and a single system instance can occur when a transaction being committed is a slave transaction to a master transaction associated with an externally associated database.)
Marathe, Grabill and Zwilling are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Marathe, Grabill and Zwilling before him or her to modify the Marathe-Grabill’s system with Zwilling’s teaching. The motivation for doing so would be to have (Zwilling [0083])  externally associated database to externalize state of the in-memory database.
	Regarding Claim 17, Marathe, Grabill and Zwilling teach
The one or more non-transitory computer-readable media of claim 16, wherein the externalizing the state of the IMDB includes replicating the database object of the IMDB to a mirror database of the IMDB. (Zwilling [0089] In an alternative scenario, a transaction can be involved in two phase commit with an external database server [0091] physical commit is achieved when the first log arena is hardened on either one of the nodes involved in synchronous mirroring.)
Marathe, Grabill and Zwilling are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Marathe, Grabill and Zwilling before him or her to modify the Marathe-Grabill’s system with Zwilling’s teaching. The motivation for doing so would be to have (Zwilling [0089, 0091]) externally associated database and mirroring.
Regarding Claim 18, Marathe, Grabill and Zwilling teach
The one or more non-transitory computer-readable media of claim 16, wherein the operations further comprising: obtaining an expression in source code in a high-level programming language, the expression containing an operand of an IMDB transaction datatype ("transaction- typed operand"); (Marathe [0025] The term transactional program refers to a computer program that includes critical sections designated as transactions. In various embodiments, source code 110 may be specified in various high-level programming languages, such as Java.TM., C, C++, etc. [0026] According to the illustrated embodiment, compiler 120 may compile source code 110 into an optimized executable version [0035] Compiler 200 further includes a semantic analyzer 240, which may be configured to add semantic information to parse tree 232 to create an annotated internal representation of the program, such as intermediate representation 244. In some embodiments, semantic analyzer 240 may also build and/or maintain a symbol table, such as symbol table 242, which maps various symbols in the source code to associated information, such as the location, scope, and/or type.)
determining that the expression contains the transaction-typed operand; and in-response to the determining, generating processor-executable instructions, that when executed by one or more processors of the computing system, cause the one or more processors to perform a database transaction  (Marathe [0003] Transactional memory is a concurrent programming paradigm that allows programmers to designate sections of code that must each be executed as a single atomic transaction. [0004] Transactional Locking (TL) is a software-based, transactional memory (STM) technique that ensures the atomicity of transactions using locks. In traditional TL systems, each memory area is mapped by the STM to a single lock that manages concurrency and coordinates access to the associated data areas. Each memory area mapped to a lock may correspond to a respective memory object (i.e., object-based systems) or to other arbitrary stripes of memory (i.e., in stripe-based systems).[0005] STM transparently obtains and releases the locks associated with each memory area that the transaction accesses. In systems that use different types of locks (e.g., mutually exclusive, read/write locks, etc.))
on the IMDB of the primary memory of the computing system. (Grabill [0048] In implementing the database 106, as an example approach, the computer system 600 may use an in-memory database with persistence, which may store and access data objects from the primary memory 608 of the computer system 600 with a transaction log for persistence being stored in secondary memory 610. Such a database can be used for storing and accessing the constituent data objects and parent/child data tables of the database, where transaction data is used to create row locks, and update child and parent record fields.)
Marathe and Grabill are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Marathe and Grabill before him or her to modify the Marathe’s system with Grabill’s teaching. The motivation for doing so would be to have (Grabill [0046, 0048]) non-transitory computer useable or readable medium having control logic (software) stored and use an in-memory database for storing and accessing data objects and transaction data used to update child and parent record. 
Regarding Claim 19, Marathe, Grabill and Zwilling teach
The one or more non-transitory computer-readable media of claim 18, wherein the operations further comprising: compiling the source code in the high-level programming language into the processor-executable instructions; and storing the processor-executable instructions. (Marathe [0025] The term transactional program refers to a computer program that includes critical sections designated as transactions. In various embodiments, source code 110 may be specified in various high-level programming languages, such as Java.TM., C, C++, etc. [0026] According to the illustrated embodiment, compiler 120 may compile source code 110 into an optimized executable version.) and storing the processor-executable instructions. (Marathe [0066] Program instructions 620 may include program instructions executable to implement an operating system 622, a software transactional memory system 624, a managed runtime 626, a lock clustering compiler 627, program source code 628, and compiled code 629. )
Regarding Claim 20, Marathe, Grabill and Zwilling teach
The one or more non-transitory computer-readable media of claim 16, wherein the transacting on the IMDB incorporates software transactional memory (STM) concurrency control for controlling access to the primary memory. (Marathe [0004] Transactional Locking (TL) is a software-based, transactional memory (STM) technique that ensures the atomicity of transactions using locks. In traditional TL systems, each memory area is mapped by the STM to a single lock that manages concurrency and coordinates access to the associated data areas. Each memory area mapped to a lock may correspond to a respective memory object (i.e., object-based systems) or to other arbitrary stripes of memory (i.e., in stripe-based systems).)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                  


/GAUTAM SAIN/Primary Examiner, Art Unit 2135